ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement, dated as of 18 June 2012, is by and between



  (A)   EPICEPT CORPORATION, a corporation organized under the laws of the State
of Delaware, USA and having its principal offices at 777 Old Saw Mill River
Road, Tarrytown, New York 10591, USA (“Corp”);



  (B)   MAXIM PHARMACEUTICALS, INC., a corporation organized under the laws of
Delaware and having its principal place of business at 8899 University Center
Lane, Suite 400, San Diego, California 92122-1013 U.S.A.. (“Maxim” and together
with Corp “Seller”); and



  (C)   MEDA PHARMA SARL a company incorporated under the laws of Luxembourg (RC
Luxembourg B157784) having its head office and registered address at 43 Avenue
John Fitzgerald Kennedy, L-1855 Luxembourg, Grand-Duchy of Luxembourg (“SARL”).

The Seller and SARL are referred to in this Agreement, each as a “party” and,
collectively, as the “parties”.

Background

Seller is the owner of certain patents and trademarks relating to Ceplene in the
Territory, as such terms are defined below.

Seller desires to sell its rights in the patents and trademarks relating to
Ceplene in the Territory to SARL, and SARL desires to purchase such rights to
Ceplene in the Territory, all on the terms and conditions set forth in this
Agreement.

NOW THEREFORE, in consideration of the following mutual promises and
obligations, and for other good and valuable consideration the adequacy and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. As used in this Agreement, terms defined in the preamble of
this Agreement shall have the meanings set forth therein and the following terms
shall have the meanings set forth below:

“Affiliate” shall mean any company or entity controlled by, controlling, or
under common control with a party hereto. For the purpose of this definition, a
business entity shall be deemed to “control” another business entity, if it owns
directly or indirectly, more than 50% of the outstanding voting securities,
capital stock, or other comparable equity or ownership interest of such business
entity, or exercises equivalent influence over such entity.

“Agreed Form” means in relation to any document, in the form agreed by the
parties prior to the date of this Agreement.

“Agreement” means this Agreement and the Schedules hereto.

“AML Remission Treatment” shall mean the treatment of adult patients with acute
myeloid leukaemia in first remission concomitantly treated with interleukin-2
(IL-2).

“Ceplene” means any chemical composition comprising or containing histamine
dihydrochloride (2-(3H-imidazol-4-yl) ethylnamine dihydrochloride).

“Ceplene Business” means Seller’s business, whether conducted through Corp or
its Affiliates, comprising or relating to the development or commercialization
of Ceplene for AML Remission Treatment.

“Ceplene Trademarks” shall mean the Ceplene trademarks that are identified in
Schedule B.

“Closing” means the closing of the Transaction.

“Closing Date” shall mean the date of this Agreement.

“Collateral Documents” means the agreements, other than this Agreement, executed
and delivered by the parties hereto pursuant to this Agreement.

“Completion of the Post Approval Commitments” means the time of receipt by SARL
of documentation from the EMA confirming the fact that all of the Post Approval
Commitments have been fulfilled.

“Confidential Information” shall have the meaning set out in Section 5.3.1.

“Consideration” means the Cash Consideration.

“Control” shall mean, with respect to any Information, Patents or other
intellectual property rights, possession by a party of the right, power and
authority (whether by ownership, license or otherwise) to grant access to, to
grant use of or to grant a license or a sublicense to such Information, Patents
or intellectual property rights without violating the terms of any agreement or
other arrangement with any Third Party.

“Default” means the occurrence of any event which of itself or with the giving
of notice or the passage of time or both would constitute an event of default
under the applicable agreement, contract or instrument or would permit the other
party thereto to cancel or terminate performance or seek damages for breach.

“Derivative” shall mean, with respect to Ceplene, any metabolite, prodrug,
hydrate, solvate, conjugate, salt, crystal form, ester, enantiomer, isomer or
polymorph of Ceplene.

“Documentation” means all documentation (in all media, including digital
formats) of the Purchased Assets, and all copies thereof in Seller’s possession
or control.

“Dollars” and “$” means dollars of the United States of America.

“EMA” means the European Medicines Agency or any successor entity thereof
performing similar functions.

“EpiCept Patents” shall mean the patents set out in Schedule C and any patents
owned or Controlled by Seller or any of its Affiliates that, in the absence of a
license thereunder, would be infringed by the development, use, sale, offer for
sale or import of Product in the Territory.

“Expiration Date” shall have the meaning set out in Section 7.1.

“Governmental Entity” means the United States or other country government, the
government of any of the states constituting the United States or any provinces
or regions of any other country, any municipality and any other national or
provincial or regional government, and all of their respective branches,
departments, agencies, instrumentalities, non-appropriated fund activities,
subsidiary corporations or other subdivisions.

“IFRS” means International Financial Reporting Standards as published by the
International Accounting Standards Board, as in effect at the time to which the
financial statements or records relate.

“Information” shall mean tangible and intangible techniques, technology,
practices, trade secrets, inventions (whether patentable or not), methods,
knowledge, know-how, skill, experience, test data and results (including
pharmacological, toxicological and clinical test data and results), analytical
and quality control data, results, descriptions and compositions of matter.

“IP Assignments” means the instruments and agreements conveying the Ceplene
Trademarks and the EpiCept Patents to SARL, in the Agreed Form.

“Litigation Expense” means any expenses incurred in connection with
investigating, defending or asserting any claim, action, suit or proceeding
incident to any matter indemnified against under this Agreement, including,
without limitation, court filing fees, court costs, arbitration fees or costs,
witness fees and reasonable fees and disbursements of legal counsel (whether
incurred in any action or proceeding between the parties to this Agreement or
between any party to this Agreement and any Third Party), investigators, expert
witnesses, accountants and other professionals.

“Loss” means any loss, obligation, claim, liability, settlement payment, award,
judgment, fine, penalty, interest charge, expense, damage or deficiency or other
charge, other than Litigation Expense.

“Material Adverse Effect” means an effect which is materially adverse to the
results of operations, financial condition or prospects of the specified Person,
the Ceplene Business in the Territory or the ability to use the Purchased Assets
(taken as a whole) as presently used.

“Obtained Consents” shall have the meaning set out in Section 3.4.

“Parent Company Guarantee” means the Parent Company Guarantee to be provided by
Corp to SARL in the form set out in Schedule 4.

“Patents” shall mean patents and patent applications, including provisional
applications, continuations, continuations-in-part, continued prosecution
applications, divisions, substitutions, reissues, additions, renewals,
reexaminations, extensions, term restorations, confirmations, registrations,
revalidations, revisions, priority rights, requests for continued examination
and supplementary protection certificates granted in relation thereto, as well
as utility models, innovation patents, petty patents, patents of addition,
inventor’s certificates, and equivalents in any country or jurisdiction.

“Person” means and includes an individual, a corporation, a partnership, a
limited liability company, a limited liability partnership, a joint venture, a
trust, an unincorporated association, a Governmental Entity or any other entity,
wherever located or organized.

“Product” means a pharmaceutical product that is or contains (i) Ceplene and/or
(ii) if relating to AML Remission Treatment only, Ceplene or a Derivative, and,
in both cases, line and label extensions thereof, including all formulations,
routes of administration and other Improvements made or acquired by EpiCept, in
all cases, whether administered alone or in combination with other
pharmaceutical products or active pharmaceutical ingredients.

“Purchased Assets” means the assets and rights of the Ceplene Business in the
Territory described in Sections 2.1, whether held by Corp or Maxim.

“Regulatory Authority” shall mean any country, federal, supranational, state or
local regulatory agency, department, bureau, court or other governmental or
regulatory authority having the authority to regulate the development or
marketing of pharmaceutical products in the Territory or any part thereof (e.g.
the EMA).

“Taxes” means any taxes, charges, fees, levies or other assessments, including
income, excise, property, sales, gross receipts, employment and franchise taxes
imposed by the United States, or any state, county, local or foreign government
or subdivision or agency thereof, and any interest, penalties or additions
attributable thereto.

“Third Party” shall mean any entity other than Seller or SARL or their
respective Affiliates.

      “Transaction” means the transaction contemplated by this Agreement.
“Territory” means the countries listed in Schedule A.

“VAT” means value added tax.
1.2
 
Other Rules of Construction.
 
   

1.2.1 References in this Agreement to any gender shall include references to all
genders.

1.2.2 Unless the context otherwise requires, references in the singular include
references in the plural and vice versa.

1.2.3 References to a party to this Agreement or to other agreements described
herein means those Persons executing such agreements.

1.2.4 The words “include”, “including”, “includes” or “in particular” shall be
deemed to be followed by the phrase “without limitation” or the phrase “but not
limited to” in all places where such words appear in this Agreement.

1.2.5 This Agreement is the joint drafting product of Seller and SARL and each
provision has been subject to negotiation and agreement and shall not be
construed for or against either party as drafter thereof.

1.2.6 The phrases “have heretofore been provided” or “has provided” or similar
words mean that Seller has delivered such information to SARL.

ARTICLE II

SALE AND PURCHASE

2.1 Transfer of Certain Purchased Assets to SARL. Upon and subject to the terms
and conditions stated in this Agreement, for that portion of the Consideration
set forth in Section 2.2 and SARL’s performance of its other obligations under
this Agreement, Seller hereby sells, assigns, conveys, transfers and delivers to
SARL, and SARL acquires from Seller, all of the following Purchased Assets,
including all of the right, title and interest of Seller in and to:

2.1.1 The EpiCept Patents;

2.1.2 The Ceplene Trademarks;

2.1.3 All of the goodwill of Seller associated with the Purchased Assets set
forth under Sections 2.1.1 and 2.1.2 above; and

2.1.4 All of Seller’s claims, causes of action, judgments, and other rights and
remedies of whatever nature arising from infringements of the EpiCept Patents or
the Ceplene Trademarks.

2.2 Consideration

2.2.1 In consideration of Seller’s performance of this Agreement and the
transfer and delivery of the Purchased Assets to SARL, SARL has delivered to
Seller by wire transfer the sum of One Million, Seven Hundred Thousand Dollars
($1,700,000), in immediately available funds (the “Cash Consideration”).

ARTICLE III

REPRESENTATIONS AND WARRANTIES
OF SELLER

Seller represents and warrants to SARL that the representations and warranties
as to Seller and its other Affiliates as set forth in Schedule 3 are hereby
incorporated herein by reference. Additionally, Seller hereby further represents
and warrants as follows:

3.1 Organization, Power, Standing and Qualification of Seller. Seller is duly
organized and validly existing under the laws of their jurisdiction of
incorporation, and are in good standing, and have all requisite corporate power
and authority to carry on their business as it is now being conducted and to own
and operate the properties and assets now owned and operated by them. Seller is
duly qualified to do business and in good standing in each jurisdiction where
the conduct of its business or the ownership or operation of its assets requires
such qualification except where failure to be so qualified or in such good
standing will not result in a Material Adverse Effect on the Purchased Assets.

3.2 Power and Authority. Upon execution and delivery as contemplated herein,
this Agreement will be a valid and binding obligation of Seller, enforceable
against it in accordance with its terms except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and to general equitable principles.
Seller each has all requisite corporate power and authority to enter into this
Agreement and to perform all of its obligations hereunder. The Board of
Directors of each of Corp and Maxim each has duly authorized the execution and
delivery of this Agreement and the performance of the Transaction. No approval
of the stockholders of Corp or Maxim is required with respect to the
consummation of the Transaction.

3.3 Validity of Contemplated Transaction. The execution, delivery and
performance of this Agreement by Seller, the execution, delivery and performance
by Seller of the Collateral Documents to which it is a Party and the
consummation of the Transaction do not and will not (a) contravene any provision
of the Certificate of Incorporation or By-laws of Corp or Maxim; (b) constitute
a breach by Seller of, or result in a default under or cause the acceleration of
any payments pursuant to, any agreement, contract, indenture, lease or mortgage
to which Seller is a party or by which any of the Purchased Assets are bound; or
(c) violate any provision of any law or permit to which Seller is subject,
except for requirements for consents of Persons referred to in Section 3.4.

3.4 Consents. No permit, consent, approval or authorization of, or designation,
declaration or filing with, any Governmental Entity or any other Person on the
part of Seller is required in connection with the execution or delivery by
Seller of this Agreement or the consummation of the Transaction other than
(a) those which have previously been obtained as set out in Schedule 3.4
(“Obtained Consents”) (on terms that do not modify any agreement included in the
Purchased Assets in a manner that would impose additional obligations on SARL),
or (b) those specified in Schedule 3.4 which have not been obtained. The consent
obtained from MidCap Funding III, LLC is valid and binding on MidCap and the
Sellers and none of the Parties to that consent is in breach of any of the terms
pursuant to which that consent was given.

3.5 Undisclosed Liabilities. Seller does not have any liabilities or any
obligations of any nature whether or not accrued, contingent or otherwise that
are related to the Purchased Assets, other than those that have arisen as a
direct consequence of the proper operation of the Seller’s Ceplene Business in
the ordinary course (such expression not to include any liabilities which are
not ordinary to the Ceplene Business, such as any product liability or claims
for defective product).

3.6 Absence of Certain Changes. Prior to the date of this Agreement, Seller has
operated the Ceplene Business in the Territory in the ordinary course and in a
manner consistent with past practice.

3.7 Purchased Assets. The execution and delivery of this Agreement and the
Collateral Documents and other documents to be delivered by Seller to SARL
pursuant to Subsection 6.2.2, upon delivery of the Consideration, will vest at
the Closing all of Seller’s right, title and interest in and to the Purchased
Assets in SARL and SARL will be vested with good and marketable right, title and
interest in and to the Purchased Assets, in each case free and clear of any
liens, security interests, mortgages, charges, encumbrances and adverse rights
of every kind, nature and description.

3.8 Brokers’ or Finders’ Fees. Seller has not incurred, nor will it incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement or the
Transaction.

3.9 Litigation. There are no actions, suits, proceedings, orders, grievance
procedures or claims pending by or against or, to Seller’s knowledge, threatened
against, or investigations involving Seller related to the Ceplene Business in
the Territory or the Product.

3.10 Insurance. On the date hereof, Seller has and shall maintain until the
third (3rd) anniversary of the Closing Date such general liability, product
liability, fire, theft, business interruption, use and occupancy, employee
fidelity, workers’ compensation, disability and other forms of insurance
covering the Ceplene Business in the Territory and its assets and employees
which are (a) equal to or in excess of such coverage or amounts required by any
applicable law, and (b) in compliance with applicable agreements.

3.11 Disclosure. No representation or warranty made by Seller in this Agreement
or any schedules hereto contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary to make
the statements or facts contained herein or therein not misleading in light of
the circumstances under which they were furnished.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SARL

SARL hereby represents and warrants as follows:

4.1 Power and Authority. This Agreement is a valid and binding obligation of
SARL enforceable against it in accordance with its terms, except to the extent
that its enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and to general equitable principles.
SARL has all requisite power and authority to enter into this Agreement and to
perform all of its obligations hereunder. SARL has passed a board resolution
authorizing the officers of SARL to take any actions and to execute all
documents and instruments to be executed, delivered or filed by it pursuant to
or in connection with this Agreement. The execution and delivery of this
Agreement and the performance of the Transaction has been approved by all
necessary action of the board of managers of SARL.

4.2 Validity of Contemplated Transaction. The execution, delivery and
performance of this Agreement and the consummation of the Transaction (a) do not
and will not contravene any provision of the organizational documents of SARL,
or (b) constitute a breach of, result in a Default under, or cause the
acceleration of any payments pursuant to, any agreement, contract, indenture,
lease or mortgage to which SARL, or by which SARL or its assets is bound, or
violate any provision of any applicable law, permit or license to which SARL is
subject, where any such breaches, Defaults or violations would materially impair
the ability of SARL to consummate the Transaction.

4.3 Consents. No permit, consent, approval or authorization of, or designation,
declaration or filing with, any Governmental Entity on the part of SARL is
required in connection with the execution or delivery by SARL of this Agreement
or required of SARL in connection with the consummation of the Transaction other
than (a) those which have previously been obtained, or (b)  such permits,
consents, approvals, authorizations, designations, declarations or filings the
absence of which, individually or in the aggregate, would not materially impair
the ability of SARL to consummate the Transaction.

4.4 Insurance. On the date hereof, SARL has and shall for a period of three
(3) years hereafter be covered by such general liability, product liability,
fire, theft, business interruption, use and occupancy, employee fidelity,
workers’ compensation, disability and other forms of insurance covering the
Purchased Assets acquired hereunder and its assets and employees which are
(a) equal to or in excess of such coverage or amounts required by any applicable
law, and (b) in compliance with applicable agreements.

4.5 Litigation. There are no actions, suits, proceedings, orders, grievance
procedures or claims pending by or against or, to SARL’s knowledge, threatened
against, or investigations involving SARL related to the Ceplene Business in the
Territory or the Product.

4.6 Disclosure5.4.1 . No representation or warranty made by SARL in this
Agreement contains or will contain any untrue statement of a material fact, or
omits or will omit to state a material fact necessary to make the statements or
facts contained herein or therein not misleading in light of the circumstances
under which they were furnished.

ARTICLE V

COVENANTS

5.1 Good Faith Efforts. Following the Closing, Seller and SARL will use all
reasonable commercial efforts to take, or cause to be taken, all actions and to
do, or cause to be done, all things, necessary, proper or advisable under
applicable laws to consummate and make effective the Transaction as promptly as
practicable.

5.2 Public Announcements. The parties hereby consent to each party initially
announcing the terms of the Transaction in a press release and making subsequent
public disclosure consistent with such press release.

5.3 Confidentiality. Seller and SARL acknowledge and confirm that all
Information comprised in the Purchased Assets shall comprise the Confidential
Information of SARL as though it had been disclosed by SARL to Seller and Seller
and SARL agree that this Agreement and the Transaction contemplated hereby
constitute Confidential Information of both parties in each case, governed by
such provisions on that basis and shall survive the Closing.

5.3.1 Except as otherwise provided herein, each party shall maintain in strict
confidence, and shall not use for any purpose or disclose to any Third Party
without the disclosing party’s written consent, information disclosed by the
other party (“Confidential Information”). Without limiting the foregoing,
Confidential Information shall include information relating to the Product and
all related developments, products, substances, customer lists, pricing
policies, employment records and policies, operational methods, marketing plans
and strategies, product development techniques or plans, methods of manufacture,
technical processes, designs and design projects, inventions and research
programs and trade secrets. Confidential Information shall not include any
information that the receiving party can demonstrate by competent evidence:
(i) was already known to the receiving party at the time of disclosure hereunder
as evidenced by previously-existing written records, or (ii) is now or hereafter
becomes publicly known other than through acts or omissions of the receiving
party, or (iii) is disclosed to the receiving party on a non-confidential basis
by a Third Party under no obligation of confidentiality to the disclosing party
or (iv) is independently developed by the receiving party without the use of,
reliance on or reference to any Confidential Information disclosed to the
receiving party by the disclosing party.

5.3.2 Permitted Use. Notwithstanding the provisions of Section 5.3.1 above, each
party may disclose Confidential Information of the other party as expressly
permitted by this Agreement, or if and to the extent such disclosure is
reasonably necessary in the following instances:



  5.3.2.1   enforcing such party’s rights under this Agreement;



  5.3.2.2   prosecuting or defending litigation as permitted by this Agreement;



  5.3.2.3   complying with applicable court orders or governmental regulations;



  5.3.2.4   register or record this Agreement or evidence of this Agreement with
the applicable patent or trademark authorities;



  5.3.2.5   in the case of SARL, developing or commercializing the Product in
the Territory, and in the case of Seller, developing or commercializing the
Product outside the Territory;



  5.3.2.6   facilitate discussions with actual or potential subcontractors and
sublicensees in connection with the development and commercialization of Product
hereunder provided, in each case, that any such actual or potential
subcontractor or sublicensee agrees to be bound by reasonable obligations of
confidentiality and non-use;



  5.3.2.7   comply with requirements to disclose to applicable stock exchanges;
provided, that prior notice of such disclosure shall be provided to the
non-disclosing party and reasonable measures, to the extent available and after
consultation with the non-disclosing party, shall be taken to assure
confidential treatment of such information, including requests for redaction of
confidential terms of this Agreement; and



  5.3.2.8   disclosure to Third Parties in connection with due diligence or
similar investigations by such Third Parties, and disclosure to potential Third
Party investors, acquirers, merger partners, or potential providers of equity or
debt financing and their advisors in confidential financing documents, provided,
in each case, that any such Third Party agrees to be bound by reasonable
obligations of confidentiality and non-use.

Notwithstanding the foregoing, in the event a party is required to make a
disclosure of the other party’s Confidential Information pursuant to
Section 5.3.2.2 or Section 5.3.2.3, it will, except where impracticable, give
reasonable advance notice to the other party of such disclosure and use efforts
to secure confidential treatment of such information at least as diligent as
such party would use to protect its own confidential information, but in no
event less than reasonable efforts. In any event, the parties agree to take all
reasonable action to avoid disclosure of Confidential Information hereunder.

Seller shall promptly deliver to SARL all materials remaining in its possession
containing any Confidential Information pertaining specifically to the Purchased
Assets (including the patent and trademark prosecution files), including all
copies, extracts, adaptations, and transcriptions thereof, except as otherwise
provided in this Agreement.

5.4 Transfer Taxes. All excise, sales, use, transfer, stamp, documentary,
filing, recording and other similar taxes or fees which may be imposed or
assessed as the result of the Transaction (“Transfer Taxes”), together with any
interest or penalties with respect thereto shall be paid by the party
responsible for such Transfer Taxes under applicable Law. All tax filings
required to be filed in connection with any Transfer Taxes shall be prepared and
filed when due by the party responsible under applicable Law or custom to file
such tax filings. The parties shall provide each other with reasonable
assistance in respect of tax filings arising from Transfer Taxes.

5.5 HSR Filing. SARL and Seller shall have determined, upon advice of counsel,
that no filing is required pursuant to the Hart-Scott-Rodino Act (“HSR Act”).
SARL and Seller shall furnish to each other such necessary information and
reasonable assistance as the other may reasonably request in connection with
reaching such determination.

5.6 Cooperation Regarding Litigation. Upon reasonable prior written notice given
by SARL to Seller or Seller to SARL, as the case may be, each party shall
provide the other with access to such information and employees as either party
may reasonably request in connection with any actions, suits or proceedings
relating to the Ceplene Business in the Territory or the Purchased Assets,
provided, however, that the requesting party shall reimburse the party providing
the access for its out of pocket costs of providing the information and direct
salary costs for employees so requested.

5.7 Insurance Claims. Seller and SARL shall cooperate with Seller’s insurers in
processing all claims arising with respect to acts, omissions, or occurrences
prior to the Closing Date and shall cooperate with SARL’s insurers in processing
all claims with respect to acts, omissions, or occurrences after the Closing
Date.

5.8 Additional Assurances. Corp, its Affiliates and Maxim shall take such
additional actions and execute any such additional documents and instruments as
may be reasonably necessary to fully vest Seller’s ownership, rights and
privileges in the Purchased Assets in SARL. Notwithstanding anything to the
contrary contained in this Agreement, to the extent that the sale, assignment,
transfer, conveyance or delivery or attempted sale, assignment, transfer,
conveyance or delivery to SARL of any Purchased Asset is prohibited by any
applicable law or would require any Governmental Entity or other Third Party
authorizations, approvals, consents or waivers and such authorizations,
approvals, consents or waivers shall not have been obtained prior to the
Closing, this Agreement shall not constitute a sale, assignment, transfer,
conveyance or delivery, or any attempted sale, assignment, transfer, conveyance
or delivery, thereof. The parties shall use reasonable efforts and shall
cooperate with each other, to obtain promptly such authorizations, approvals,
consents or waivers. Pending such authorization, approval, consent or waiver,
the parties shall cooperate with each other in any reasonable and lawful
arrangements designed to provide to SARL the benefits and liabilities of use of
such Purchased Asset.

ARTICLE VI

THE CLOSING

6.1 Time and Place. The Closing is being held simultaneously with the execution
and delivery of this Agreement (the “Closing Date”).

6.2 Conduct of Closing.

6.2.1 As to SARL. SARL has, in exchange for the Purchased Assets, delivered to
Seller, in each case duly executed by SARL, as appropriate:



  6.2.1.1   The Cash Consideration in the amount set forth in Section 2.2;



  6.2.1.2   A certificate dated the Closing Date and signed on behalf of SARL by
an officer of SARL certifying that the board of managers of SARL has passed
resolutions authorizing and approving the Transaction and authorizing the
officers of SARL to take any actions and to execute all documents and
instruments to be executed, delivered or filed by it pursuant to or in
connection with this Agreement; and



  6.2.1.3   Such other documents and instruments as Seller or its counsel may
reasonably request in good faith in connection with the transfer of the
Purchased Assets.

6.2.2 As to Seller. Seller has delivered or has caused to be delivered to SARL,
in each case duly executed by Seller, as appropriate:



  6.2.2.1   The IP Assignments and copies of the Obtained Consents;



  6.2.2.2   Unless previously provided to SARL, copies of the Documentation, all
records and tangible materials embodying or reflecting any of the Purchased
Assets and such other documents, instruments, assignments and certificates as
may be necessary to vest the Purchased Assets and all rights thereto and
thereunder in SARL;



  6.2.2.3   A certificate dated the Closing Date and signed on behalf of Seller,
by an officer of Seller, attaching, as appropriate, (i) a certificate of good
standing from the Secretary of State of Delaware in respect of Corp and a
certificate of good standing from the Secretary of State of Delaware in respect
of Maxim, and (ii) a copy of the resolutions of the Board of Directors of each
of Corp and Maxim authorizing and approving this Agreement and the Collateral
Documents and the consummation of the Transaction and authorizing the officers
of such Seller to take any actions and to execute all documents and instruments
to be executed, delivered or filed by it pursuant to or in connection with this
Agreement;



  6.2.2.4   The Collateral Documents; and



  6.2.2.5   Such other documents and instruments as SARL or its counsel may
reasonably request in good faith in connection with the transfer of the
Purchased Assets.

ARTICLE VII

SURVIVAL AND INDEMNIFICATION

7.1 Survival of Representations, Warranties and Covenants. The representations
and warranties of the parties contained in this Agreement shall, notwithstanding
any investigation by or notice by or to any party prior to the Closing Date,
survive the Closing for eighteen (18) months following the Closing Date. In the
event notice of any claim for indemnification under Section 7.4 shall have been
given prior to midnight on the last day of the survival period (the “Expiration
Date”), the representations and warranties that are the subject of such
indemnification claim shall survive until the claim is finally resolved. The
covenants and agreements of the parties contained in this Agreement shall
survive until fully performed.

7.2 Indemnification by Corp and Maxim. Corp and Maxim shall hereby jointly and
severally indemnify and hold harmless SARL and its Affiliates, and their
respective employees, directors, agents and representatives (collectively, the
“SARL Indemnified Parties”), from and against any and all Loss and Litigation
Expense, which they or any of them may suffer or incur as a result of or arising
from any of the following: (a) any misrepresentation or breach of warranty,
(b) the failure of Seller to perform its covenants contained in this Agreement,
(c) the failure of Seller or its Affiliates to pay any Transfer Taxes which
Seller is required to pay pursuant to Section 5.4 or any other costs or expenses
which are the responsibility of Seller.

7.3 Indemnification by SARL. SARL shall indemnify and hold harmless Seller, its
Affiliates and their respective employees, directors, agents and representatives
(collectively, the “Seller Indemnified Parties”), from and against any and all
Loss and Litigation Expense which they, or any of them, may suffer or incur as a
result of or arising from any of the following: (a) any misrepresentation or
breach of warranty, (b) the failure of SARL to perform its covenants contained
in this Agreement, (c) the failure of SARL to pay any Transfer Taxes which SARL
is required to pay pursuant to Section 5.4 or any other costs or expenses which
are the responsibility of SARL.

7.4 Procedure. Promptly after acquiring knowledge of any Loss, or any action,
suit, investigation, proceeding, demand, assessment, audit, judgment, or claim
(“Claim”) which may result in a Loss, and prior to the Expiration Date, the
Person seeking indemnity under this Article VII (the “Indemnitee”) shall give
written notice thereof to the party from whom indemnity is sought (the
“Indemnitor”). The Indemnitor shall have the right, at its expense, to defend,
contest or compromise such Claim, through counsel of its choice (unless such
Indemnitor is relieved of its liability hereunder with respect to such Claim and
Loss and Litigation Expense by the Indemnitee) and shall not then be liable for
fees or expenses of the Indemnitee’s attorneys (unless the Indemnitor and
Indemnitee are parties to the action and there exists a conflict of interest
between the Indemnitor and the Indemnitee, in which event the Indemnitor will be
responsible for the reasonable fees and expenses of one firm representing
Indemnitee), and the Indemnitee and the Indemnitor shall provide to each other
all necessary and reasonable cooperation in the defense of all Claims. In the
event that the Indemnitor shall undertake to compromise or defend any Claim, it
shall promptly notify the Indemnitee of its intention to do so. In the event
that the Indemnitor, after written notice from Indemnitee, fails to take timely
action to defend the same, the Indemnitee shall have the right to defend the
same by counsel of its own choosing, but at the cost and expense of the
Indemnitor, provided, no settlement of a Claim by Indemnitee shall be effected
without the consent of the Indemnitor unless Indemnitee waives any right to
indemnification therefor. The Indemnitor may settle or compromise the entry of
any judgment (a) which includes the unconditional release by the Person
asserting the Claim and any related claimants of Indemnitee from all liability
with respect to such Claim in form and substance reasonably satisfactory to
Indemnitee, and (b) which would not adversely affect the right of Indemnitee and
its Affiliates to own, hold use and operate their respective assets and
businesses.

7.5 No Subrogation. If any payment is made by or Claim asserted against Seller
under the terms of this Article VII, none of the Seller Indemnified Parties
shall have any rights against the Purchased Assets, whether by reason of
contribution, indemnification or otherwise and shall not take any action against
the Purchased Assets with respect thereto. Any rights which the Seller
Indemnified Parties may have, by operation of law or otherwise against the
Purchased Assets are, effective on the Closing Date, hereby expressly and
knowingly waived.

7.6 Exclusive Remedy. The exclusive remedies for any breach of any
representation, warranty, covenant or agreement hereunder shall be the
indemnification provided by this Article VII and each party expressly waives any
other rights or remedies it may have, provided, however, that equitable relief,
including the remedies of specific performance and injunction, shall be
available with respect to any actual or attempted breach of any covenant to be
performed after the Closing Date.

7.7 Limitations. Notwithstanding anything to the contrary contained in this
Agreement, the liabilities and obligations of Seller and SARL asserted under
Article VII of this Agreement shall be subject to the following limitations,
save in respect of the Seller’s indemnity pursuant to Section 7.2 which shall
not be so limited:

7.7.1 Seller and SARL each shall not be responsible to SARL Indemnified Parties
and the Seller Indemnified Parties, respectively, for any misrepresentation or
breach of a representation or warranty contained in this Agreement until the
cumulative aggregate amount of all Losses and Litigation Expenses for which it
would otherwise be obligated to pay under this Article VII exceeds US$40,000
(after taking into account any payments made directly or indirectly to SARL
Indemnified Parties or the Seller Indemnified Parties, as the case may be, as a
result of any applicable insurance payments), whereupon such party shall be
liable to SARL Indemnified Parties or the Seller Indemnified Parties, as the
case may be, for the full amount of such Losses and Litigation Expenses (after
taking into account any payments made directly or indirectly to SARL Indemnified
Parties or the Seller Indemnified Parties, as the case may be, as a result of
any applicable insurance payments).

7.7.2 the aggregate amount of the obligations and liabilities of either party
under Article VII hereof for Losses and Litigation Expenses shall not exceed the
Cash Consideration.

ARTICLE VIII

MISCELLANEOUS

8.1 Headings and References. The headings in this Agreement are for convenience
of reference only and shall not affect its interpretation. Any reference in this
Agreement to an Article, Section or Schedule, unless it clearly refers to
another instrument, means the specified Article, Section or Schedule of this
Agreement.

8.2 Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons, entities or circumstances shall not be affected by such
invalidity or unenforceability.

8.3 Expenses. Except as otherwise expressly provided herein, each of Seller and
SARL shall be responsible for its own expenses.

8.4 Notices. Any notice to be given under this Agreement must be in writing and
delivered either in Person, by any method of mail (postage prepaid) requiring
return receipt, or by overnight courier or facsimile confirmed thereafter by any
of the foregoing, to the party to be notified at its address(es) given below, or
at any address such party has previously designated by prior written notice to
the other. Notice shall be deemed sufficiently given for all purposes upon the
earliest of: (a) the date of actual receipt; (b) if mailed, five days after the
date of postmark; or (c) if delivered by express courier, the next business day
the courier regularly makes deliveries in the country of the recipient.

If to SARL, to:

MEDA PHARMA SARL
43 Avenue John Fitzgerald Kennedy,
L-1855 Luxembourg,
Grand-Duchy of Luxembourg
Attention: Ingo Henning

Telephone: + 352 263 757 32

Facsimile: +352 263 757 33

and

Reed Smith LLP
The Broadgate Tower
20 Primrose Street
London EC2A 2RS England
Attention: John Wilkinson, Esq.
Telephone: +44(0)2031163640
Facsimile: +44(0)2031163999

If to Seller to:

EpiCept Corporation
777 Old Saw Mill Road
Tarrytown, NY  10591 USA
Attention: Jack Talley
Telephone: +1-914-606-3500

Facsimile: +1-914-606-3501

With a copy to:

Eilenberg & Krause LLP
11 East 44th Street, 19th Floor
New York, New York 10017 USA
Attention: Adam Eilenberg, Esq.
Telephone: +1-212-986-9700
Facsimile: +1-212-986-2399

8.5 Waiver; Consents. The failure by any party to exercise any right under, or
to object to the breach by any other party of any term, provision or condition
of, this Agreement shall not constitute a waiver thereof and shall not preclude
such party from thereafter exercising that or any other right, or from
thereafter objecting to that or any prior or subsequent breach of the same or
any other term, provision or condition of the Agreement. Any consent granted
pursuant to this Agreement shall be in writing, executed by the Person
authorized by the consenting party to receive notices, and shall be a consent
only to the transaction, act or agreement specifically referred to in the
consent and not to other similar Transaction, acts or agreements.

8.6 Assignment. This Agreement shall not be assigned by any party without the
prior written consent of the other party, provided, however, that SARL may
assign this Agreement to any Affiliate of SARL and Seller may assign this
Agreement to any acquiror of all or substantially all of its business or assets
if such acquiror confirms and acknowledges the obligations of Seller under this
Agreement and the Collateral Documents. Any attempted assignment in
contravention with the foregoing shall be void. This Agreement shall be binding
on and inure to the benefit of the parties hereto, their successors and any
permitted assigns.

8.7 Further Assurance. Each party shall do, or procure the doing of, all acts
and things, and execute, or procure the execution of, all documents, as may
reasonably be required to give full effect to this Agreement.

8.8 Governing Law. This Agreement and any disputes, claims, or actions related
thereto shall be governed by and construed in accordance with the laws of the
State of New York, USA, without regard to the conflicts of laws provisions
thereof with the exceptions of Sections 5-1401 and 5-1402 of the New York
General Obligations Law and with the exception that to the extent the transfer
or assignment in rem of any Purchased Assets follows mandatory statutory local
law, such mandatory statutory local law shall apply.

8.9 Parties in Interest. This Agreement is binding upon and shall inure to the
benefit of the parties hereto and their successors and permitted assigns.
Nothing contained in this Agreement, express or implied, shall give any other
Person any legal or equitable right, remedy or claim under or with respect to
this Agreement or the Transaction except as expressly provided in Article VII.

8.10 Dispute Resolution. Any dispute arising under or relating to the parties
rights and obligations under this Agreement will be referred to the Chief
Executive Officer of Corp and the Chief Executive Officer of SARL (or its
designee) for resolution (the “Authorized Officers”). Each Authorized Officer
shall appoint two additional authorized representatives of such party to serve
as a member of a Dispute Resolution Committee (the “DRC”). In the event of a
dispute, the DRC shall meet and attempt, in good faith, to resolve such dispute.
If the DRC is unable to resolve such dispute within 30 days of such dispute
being referred to them, then, upon the written request of either party to the
other party, the dispute shall be subject to arbitration, as provided in
Section 8.11.

8.11 Arbitration.

8.11.1 Claims. Any claim, dispute, or controversy of whatever nature arising out
of or relating to this Agreement that is not resolved pursuant to Section 8.1
within the required 30-day period, including without limitation, any action or
claim based on tort, contract, or statute, or concerning the interpretation,
effect, termination, validity, performance and/or breach of this Agreement
(“Claim”), shall be resolved by final and binding arbitration before a panel of
three neutral experts with relevant industry experience. The arbitration
proceeding shall be administered by the American Arbitration Association (the
“AAA”) in accordance with its then existing International Arbitration Rules, and
the panel of arbitrators shall be selected in accordance with such rules. The
arbitration shall be conducted in English, and shall be held in New York, New
York, USA.

8.11.2 Arbitrators’ Award. The arbitrators shall, within 15 days after the
conclusion of the arbitration hearing, issue a written award and statement of
decision describing the essential findings and conclusions on which the award is
based, including the calculation of any damages awarded. The decision or award
rendered by the arbitrators shall be final and non-appealable, and judgment may
be entered upon it in any court of competent jurisdiction. The arbitrators shall
be authorized to award compensatory damages, but shall NOT be authorized (i) to
award non-economic damages, (ii) to award punitive damages, or (iii) to reform,
modify or materially change this Agreement or any other agreements contemplated
hereunder; provided, however, that the damage limitations described in parts
(i) and (ii) of this sentence will not apply if such damages are statutorily
imposed.

8.11.3 Costs. Each party shall bear its own attorneys’ fees, costs, and
disbursements arising out of the arbitration, and shall pay an equal share of
the fees and costs of the arbitrators; provided, however, the arbitrators shall
be authorized to determine whether a party is the prevailing party, and at their
discretion, to award to that prevailing party reimbursement for its reasonable
attorneys’ fees, costs and disbursements (including, for example, expert witness
fees and expenses, photocopy charges and travel expenses), and/or the reasonable
fees and costs of the AAA and the arbitrators.

8.12 Court Actions. Nothing contained in this Agreement shall deny either party
the right to seek injunctive or other equitable relief from a court of competent
jurisdiction in the context of a bona fide emergency or prospective irreparable
harm, including without limitation relating to the violation of the
confidentiality provisions of Section 5.3 hereof, and such an action may be
filed and maintained notwithstanding any ongoing arbitration proceeding. In
addition, either party may bring an action in any court of competent
jurisdiction to resolve disputes pertaining to the validity, construction,
scope, enforceability, infringement or other violations of Patents or other
intellectual property rights, and no such matter shall be subject to arbitration
pursuant to Section 8.11.

8.13 Continued Performance. The parties agree to continue performing under the
Agreement in accordance with its provisions, pending the final resolution of any
dispute.

8.14 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but such counterparts shall together
constitute one and the same Agreement.

8.15 Entire Agreement; Amendments. This Agreement and the Collateral Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter contained herein and supersede any prior understandings and
agreements among them respecting such subject matter. This Agreement may be
amended, supplemented, and terminated only by a written instrument duly executed
by Seller and SARL. Each of SARL and Seller recognizes that the liability and
remedy provisions of this Agreement are material to the Agreement and have been
bargained for and are reflected in the mutual promises and agreements set forth
in the Agreement.

1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers on the date first above written.

SELLER

EPICEPT CORPORATION

By:
Name:
Title:


MAXIM PHARMACEUTICALS, INC

By:
Name:
Title:


BUYER

MEDA PHARMA SARL

By:
Name:
Title:


2

SCHEDULE A

Territory

      Europe
Albania
Andorra
Austria
Belarus
Belgium
Bosnia-Herzegovina
Bulgaria
Croatia
Cyprus
Czech Republic
Denmark
Estonia
Finland
Former Yugoslav Republic of Macedonia
France
Germany
Greece
Hungary
Iceland
Ireland
Italy
Latvia
  Liechtenstein
Lithuania
Luxembourg
Malta
Moldova
Monaco
Montenegro
Norway
Poland
Portugal
Romania
Russia
San Marino
Serbia
Slovakia
Slovenia
Spain
Sweden
Switzerland
The Netherlands
The United Kingdom
Turkey
Ukraine
Vatican City
 
    Other Countries
 

Australia
Georgia
Hong Kong
India
Indonesia
People’s Republic of China
Philippines
Qatar
Republic of China (Taiwan)
Saudi Arabia
Singapore
South Korea
Thailand
United Arab Emirates
  Japan
Kuwait
Malaysia
New Zealand
Oman
Pakistan









 
   

3

SCHEDULE 3

Seller Representations and Warranties

Seller represents and warrants to, and covenants with, SARL as of the date
hereof:

a) Seller has not granted, and will not grant, to any Third Party or Affiliate
any license or other right under the EpiCept Patents and the Ceplene Trademarks
to use, sell, have sold, offer for sale, import, register, promote, market, and
distribute Product in the Territory, and Seller has not granted, and will not
grant, to any Third Party or Affiliate any license or other right under the
EpiCept Patents inconsistent with the Transaction;

(b) Corp is the sole owner of all of the outstanding shares of Maxim, a Delaware
corporation, that owns one or more of the EpiCept Patents and was previously
known as Syntello, Inc.;

(c) the EpiCept Patents and Ceplene Trademarks are existing and have been
properly registered or filed, and properly maintained, under all applicable laws
and, to its knowledge, the issued EpiCept Patents are not invalid or
unenforceable;

(d) Either Corp or Maxim are the sole and exclusive legal, beneficial and record
owner of the existing EpiCept Patents and the Ceplene Trademarks, all of which
are free and clear of any liens, charges, encumbrances and rights of any Third
Party or Affiliate, contingent or otherwise;

(e) Corp and Maxim each has the full right, power and authority to transfer all
of the right, title and interest in the Purchased Assets owned or Controlled by
it under this Agreement;

(f) to Seller’s knowledge, the exploitation of the EpiCept Patents and the
Ceplene Trademarks in the Territory does not infringe any patent owned by a
Third Party or Affiliate;

(g) to Seller’s knowledge, there are no pending patent applications of any Third
Party or Affiliate that, if issued, would be infringed by the practice of the
EpiCept Patents or the Ceplene Trademarks or the development and
commercialization of the Product in the Territory;

(h) there is no agreement between Seller and any Third Party or Affiliate that
precludes SARL from exploiting the EpiCept Patents or the Ceplene Trademarks in
the Territory or requires SARL to obtain a sublicense that is necessary to
exploit the EpiCept Patents or the Ceplene Trademarks;

(i) there are no claims, judgments, orders or settlements against or owed by
Seller or any Affiliates or, to its knowledge, pending or threatened claims, or
litigation, in either case relating to the EpiCept Patents or the Ceplene
Trademarks;

(j) Seller have not have any knowledge that any Third Party or Affiliate is
infringing or misappropriating any of the EpiCept Patents or Ceplene Trademarks;

(k) no EpiCept Patents is subject to any funding agreement with any government
or governmental agency that would conflict with or preclude the transfer to SARL
of the Purchased Assets;

(l) except for existing royalty obligations to Dr. Hellstrand, previously
disclosed to SARL, there are no royalty, commission or similar obligations on
Seller applicable to the EpiCept Patents or the Ceplene Trademarks, or any
licenses, sublicenses or agreements with Third Parties or Affiliates relating to
or involving the EpiCept Patents or the Ceplene Trademarks.

4